Citation Nr: 1756185	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-54 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active military service from October 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  Jurisdiction is now with the New York, New York RO.  

The Veteran's substantive appeal was received by VA in October 2016.  His claim was transferred to the Board in February 2017.  In April 2017, the Veteran submitted private audiology results.  Because the substantive appeal was received by the Board on or after February 2, 2013, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level II impairment in the right ear, and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2017 appellant's brief, the Veteran's accredited representative requested that if the Board did not grant a compensable rating, the issue be remanded for another VA examination.  The most recent VA examination is from February 2015.  The Board notes that the "mere passage of time" does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition nor did he allege at a hearing that the condition had worsened.  Further, the Court noted a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, the evidence does not support a finding that the Veteran's service-connected disability is significantly worse now than it was at the time of the November 2015 VA examination.  To the contrary, the Veteran submitted January 2017 private audiology records, which reflected nearly identical results to those noted in the 2015 VA examination report.  Further, the 2017 audiologist described the Veteran's speech recognition as "excellent."  Therefore, the Board finds that the evidence of record does not show worsening of his hearing loss, and another examination is not required by the duty to assist.
 
Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85 (e). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's bilateral hearing loss disability is evaluated as noncompensable.  The pertinent competent clinical evidence of record includes a VA examination report, a private examination report, the Veteran's statements with regard to his hearing ability, and VA clinical records which note that he uses hearing aids.   

A February 2015 VA examination report revealed that relevant puretone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
Average
RIGHT

10
40
75
80
51.25
LEFT

15
35
65
80
48.75

His speech discrimination score was 90 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the 2015 audiometric examination findings, the Veteran's right ear hearing loss was a Level II impairment, and his left ear hearing loss was a Level I impairment.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

A January 2017 private examination report documented with a graph revealed that relevant puretone thresholds, in decibels,  were as follows:   





HERTZ




1000
2000
3000
4000
Average
RIGHT

15
45
70
75
51.25
LEFT

20
40
65
60
46.25

His speech discrimination score was either 84 percent or 92 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the 2017 audiometric examination findings, the Veteran's right ear hearing loss was at most a Level II impairment, and his left ear hearing loss was a Level I impairment.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  The Board has considered the provisions of 38 C.F.R. § 4.86 and Table VIA but finds that they are not applicable based on the Veteran's puretone thresholds.  

In sum, both the 2015 VA examination and the 2017 private examination reflect that a noncompensable rating is warranted.

The Board acknowledges the Veteran's statements with regard to his hearing acuity; however, in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1) and (2).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


